Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/22/2019 has been entered. This submission refers to the after final amendments and arguments of 9/7/2022.
Claim 18 is amended. Claims 1-17 and 31-32 have been cancelled. Claim 34 is withdrawn from examination. New claim 38 is added. Claims 18-30 and 33-38 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Argument
These responses are detailed in the advisory action of 9/21/2022 in response to the after final filing of 9/7/2022. They are not repeated here. Claim 38 is a new claim and its rejection is presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 35 recites the limitation "the nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 36 is dependent on claim 35 and is rejected as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-21, 24-30, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over JONES (US-2014/0020192), hereinafter JONES, in view of DAVIS (US-2018/0295933), hereinafter DAVIS, as evidenced by WAWROUSEK (US- 2014/0182170), hereinafter WAWROUSEK. Note that the italicized text below are the instant claims.
Regarding claim 18, JONES discloses A process for the production of a three-dimensional object {[abstract]}, 
the external area of which comprises at least one area section which is produced by first producing an area section in two-dimensional form by means of an additive manufacturing process on a flat base plate {[FIGs. 14-17] 90 is the flat base plate, [FIG. 23] note the top view showing a two-dimensional form}, comprising the following steps: 
I) applying at least one hardenable polymer or hardenable reactive resin {[0064] note teaching on a curable resin}
in flowable form in the form of lines of material by means of a layer-by-layer shaping process for the production of a first layer {[FIGs. 34-37] note the droplet that are flowable and note layers, [FIGs. 14-17] note the progression of layer by layer, [FIG. 20] note the printed lines 70}; 
II) applying a second layer onto the first layer, produced by means of the layer-by- layer shaping process {[FIG. 15] note the second layer 72 on top of first layer 71}; 
III) applying one additional layer produced as in step II), where respectively a new layer is applied onto the respective preceding layer {[FIGs. 16-17] note the additional layers 73 and 74}; 
IV) hardening of the layers and thereby forming a hardened area section in two- dimensional form comprising a number of layers, wherein the number of layers forming the two-dimensional area section is in the range from 2 to 200 {[0070] note applying and curing or hardening, [FIG. 17] note four layers, [FIG. 23] note the top view showing a two-dimensional form}; 
V) separating the hardened area section from the flat base plate {[FIGs. 11 and 13] note the separation of the printed area}; and 
VI) shaping the hardened area section by means of thermoforming in a three- dimensional mold forming the three-dimensional object {[0106] note thermoforming, also note that US Patent 8,162,022 is incorporated by reference, Fig. 31-35 of 8,162,022 shows a three dimensional mold for thermoforming the shoe; see also Figs 6-29 showing additional molds}; 
and wherein the three- dimensional object is a cellphone shell, an item having a 3D profile, packaging or an item of furniture with surface structures, an A, B or C column, a roof module, a dashboard of an automobile, a seat shell, a filter basket, a medical product, a rigid corset, an orthosis, a protector, or a damping element {[abstract] note production of the article, [FIG. 1] note the article or shoe has a 3D profile};  
where at least one layer is produced via application of at least one hardenable polymer or hardenable reactive resin in flowable form in the form of lines of material onto the base plate with respectively a modulus of elasticity in the cured state of > 500 MPa {[0081], [0112]}.  
JONES, however, fails to explicitly teach extruding lines of material directly onto a flat base plate and is thus silent on the limitation “directly onto a flat base plate”.
In the same field of endeavor, DAVIS teaches that a shoe material may be extruded directly onto a build plate, holder, table, or conveyer belt {[0098], [Fig. 22]}. DAVIS further teaches that the shoe material may be extruded onto a fabric, shoe upper, midsole, quarter panel {[0016]}. 
At the effective filing date of the instant invention, it would have been obvious to a person having ordinary skill in the art to have combined the footwear extrusion of JONES with the footwear extrusion of DAVIS. JONES teaches that a footwear material may be printed on fabric {[Figs. 34-37], [0107]; upper layer 20 is composed of threads 22 as taught in [0074]}. DAVIS also teaches that footwear material may be extruded onto a fabric {[0016]} or directly onto a build plate {[0098]}, thus either method may be suitable for its intended purpose (See MPEP 2144.06-07). Further, such methods taught in DAVIS provide a finite number of identified, predictable solutions (See MPEP 2144.04-2144.05). As such, a person having ordinary skill in the art before the effective filing date would have found such operation as obvious. 
As evidence that the combination of JONES in view of DAVIS is proper, WAWROUSEK teaches that a shoe upper may be made via additive manufacturing and thereafter heat welded, fused, bonded, or otherwise attached to a textile or other material to form a finished part or that a flat shell for an upper can be formed though additive manufacturing and thereafter heat pressed (or otherwise bonded or attached) to a textile to form a finished upper {[0236]}. WAWROUSEK also teaches that a shaped mold can be created for the shell to ensure that the structural features of the shell are not lost during heat pressing {[0236]}. Thus, the additively printed portions in WAWROUSEK may be printed on their own and then later thermoformed onto a shoe upper textile.
Regarding claim 19, JONES discloses A process for the production of a three-dimensional object {[abstract]}, 
the external area of which comprises at least one area section which is produced by first producing an area section in two-dimensional form by means of an additive manufacturing process on a flat base plate {[FIGs. 14-17] 90 is the flat base plate, [FIG. 23] note the top view showing a two-dimensional form}, comprising the following steps:
i) applying at least one hardenable polymer or hardenable reactive resin with respectively a modulus of elasticity in the cured state of > 500 MPa in flowable form in the form of lines of material onto a flat base plate by means of a layer-by- layer shaping process for the production of a layer, where the layer provides a coherent area with or without cutouts { {[0064] note teaching on a curable resin, [FIGs. 34-37] note the droplet that are flowable and note layers, [FIGs. 14-17] note the progression of layer by layer and note coherence of layers, [FIG. 20] note the printed lines 70, [0081], [0112] note the modulus of elasticity}; 
ii) hardening of the layer {[0070] note applying and curing or hardening}; 
iii) separating the hardened area section from the flat base plate {[FIGs. 11 and 13] note the separation of the printed area}; 
and iv) shaping the hardened area section by means of thermoforming {[0106] note thermoforming}. 
JONES, however, fails to explicitly teach extruding lines of material directly onto a flat base plate and is thus silent on the limitation “directly onto a flat base plate”.
In the same field of endeavor, DAVIS teaches that a shoe material may be extruded directly onto a build plate, holder, table, or conveyer belt {[0098], [Fig. 22]}. DAVIS further teaches that the shoe material may be extruded onto a fabric, shoe upper, midsole, quarter panel {[0016]}. 
At the effective filing date of the instant invention, it would have been obvious to a person having ordinary skill in the art to have combined the footwear extrusion of JONES with the footwear extrusion of DAVIS. JONES teaches that a footwear material may be printed on fabric {[Figs. 34-37], [0107]; upper layer 20 is composed of threads 22 as taught in [0074]}. DAVIS also teaches that footwear material may be extruded onto a fabric {[0016]} or directly onto a build plate {[0098]}, thus either method may be suitable for its intended purpose (See MPEP 2144.06-07). Further, such methods taught in DAVIS provide a finite number of identified, predictable solutions (See MPEP 2144.04-2144.05). As such, a person having ordinary skill in the art before the effective filing date would have found such operation as obvious. 
As evidence that the combination of JONES in view of DAVIS is proper, WAWROUSEK teaches that a shoe upper may be made via additive manufacturing and thereafter heat welded, fused, bonded, or otherwise attached to a textile or other material to form a finished part or that a flat shell for an upper can be formed though additive manufacturing and thereafter heat pressed (or otherwise bonded or attached) to a textile to form a finished upper {[0236]}. WAWROUSEK also teaches that a shaped mold can be created for the shell to ensure that the structural features of the shell are not lost during heat pressing {[0236]}. Thus, the additively printed portions in WAWROUSEK may be printed on their own and then later thermoformed onto a shoe upper textile.
Regarding claim 20, JONES discloses characterized in that a layer- by-layer shaping process is selected mutually independently from a group consisting of melt layering, fused filament fabrication, inkjet printing and photopolymer jetting {[0049], [FIG. 34] note ink 24 and inkjet 122/120}.  
Regarding claim 21, JONES discloses where the lines of material are applied in the form of droplets onto the flat base plate or onto one of the layers that may already be present on the base plate {[FIG.s 14-17], [0049] note teaching of a flat plate}.
Regarding claim 24, JONES discloses characterized in that a hardenable polymer or hardenable reactive resin with respectively a modulus of elasticity in the cured state of > 500 MPa is selected from the group consisting of thermoplastic polyurethane, polycarbonate, polyamide, polyethylene terephthalate, polybutylene terephthalate, cycloolefinic copolyester, polyetheretherketone, polyetheramideketone, polyetherimide, polyimide, poly-propylene, polyethylene, acrylonitrile-butadiene-styrene, polylactate, polymethyl methacrylate, polystyrene, polyvinyl chloride, polyoxymethylene, polyacrylonitrile, polyacrylate, and celluloid {[0060], [0064]}.  
Regarding claims 25 and 26, JONES discloses characterized in that the same hardenable polymer or hardenable reactive resin is used in all of the layers (claim 25), characterized in that at least one of the first layer, the second layer or the additional layer comprises another hardenable polymer and hardenable reactive resin (claim 26) {[0119] note the teaching that layers may be different or the same}.
Regarding claim 27, JONES discloses characterized in that a hardenable polymer or hardenable reactive resin with respectively a modulus of elasticity in the cured state of > 500 MPa is used in all of the layers {[0119], [0081], [0112]}. 
 Regarding claims 28, 29, and 30, JONES discloses characterized in that a hardenable polymer or hardenable reactive resin with respectively a modulus of elasticity in the cured state of < 500 MPa is used in at least one of the first layer, the second layer or the additional layer (claim 28), characterized in that a hardenable polymer or hardenable reactive resin with respectively a modulus of elasticity in the cured state of < 500 MPa is used in the first layer (claim 29), characterized in that a hardenable polymer or hardenable reactive resin with respectively a modulus of elasticity in the cured state of < 500 MPa is used in the final layer (claim 30) {[0081] note teaching on gradient of the layers and that layers of low elasticity can be in conjunction with layers of high elasticity}. 
Regarding claim 33, JONES discloses A process for the production of a protector designed appropriately for a user, comprising the steps of: a) determining the 3D-body-region-geometry data of the user; b) calculating to convert the 3D-body-region-geometry data for the production of an area section; c) manufacturing a three-dimensional object in a process as claimed in claim 18, where in step VI), the three-dimensional shaping, takes place via thermoforming in accordance with the 3D-body-region-geometry data of the user from step a) {[0063] note printing in any desired pattern and shape, [0051] note printing of glove that can be interested as protector, [0106] note thermoforming}.
JONES inherently teaches thermoforming is in the shape of relevant body geometry, but alternatively this is obvious in view of JONES. 
Necessarily, an article of clothing should correspond to the relevant geometry of the person that is using it (i.e. a shoe should fit the form of a foot). Even assuming that the article of clothing is printed in small, medium, and large sizes this still requires some sort of measurement of body geometry, some sort of calculation and conversion to send print files to a 3D printer, and then printing the article in accordance with the geometry of the user. Or, in the case of shoes, these structural supports are printed in accordance with the type of structural support required and with the structural characteristics that will withstand the intended use of the shoe.
Regarding claim 37 and limitation of “wherein a thickness of any layer of the three-dimensional object is in the range from 0.025 mm to 1.25 mm”, JONES does not explicitly teaches the numerical values of the thickness. 
However, JONES teaches that the extruded material 70 may be made in "any desired thickness" {[0064]}. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date to extrude the material in a range from 0.025 mm to 1.25 mm as these are predictable ranges for additive manufacturing. 
 Regarding claim 38, JONES discloses wherein at least two layers together form pores, wherein the pores formed by the at least two layers have a size of from 0.3 times to times the maximal line thickness of two layers forming the pores {[0074] note teaching of printed material 70 in a number of layers, [FIG. 29] note the angles of the lines 70 is different in the layers (not equal to zero), and note that as described in the instant specification, page 9, to create these pores with this range between the layers, the angles of the lines in different layers has to be non-zero, therefore the Examiner submits that inherently JONES’s process leads to the formation of pores in the claimed range}.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JONES, and Davis as evidenced by WAWROUSEK, and as applied to claim 18 above, and further in view of SANDERS (US 5,506,607), hereinafter SANDERS and MULLIKEN (US-2014/0042657), hereinafter MULLIKEN.
Regarding claim 22, combination of JONES and DAVIS teaches all the limitations of claim 18. This combination, however, is silent on the discharge temperature of the material from a nozzle in steps I) to III) to be in the range from 80°C to 420°C.
In the same field of endeavor, SANDERS teaches that maintaining the deposited material in molten form is desirable, so heaters are employed in jetting processes to maintain deposited material in a molten condition {[col 23, lines 16-21]}. Therefore, maintaining deposited material at a certain temperature is a result-effective variable. See MPEP 2144.05.11.B (stating that a result effective variable is a "variable which achieves a recognized result" and is a motivation for a person having ordinary skill in the art to experiment and reach a workable product/process/range). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to have heated the selected material to its jetting temperature in order to deposit the material in molten condition, based upon the jetted material's properties. 
Further, and in the same filed of endeavor, MULLIKEN teaches that extruded or deposited material may be extruded at least 100 degrees Celsius {[0032]}. MULLIKEN likewise teaches that the desired operating temperature is a result effective variable based upon the materials that are extruded from the printer {[0032]}. 
It would have been obvious to have heated the deposited polymer in JONES to an elevated temperature of 80 to 420 degrees Celsius in order to maintain the appropriate jetting temperature during additive manufacturing as both SANDERS and MULLIKEN teach that the heating temperature of the extruded material is dependent upon the material chosen to be extruded. For example, a person having ordinary skill in the art before the effective filing date would have understood that too low of a temperature would result in clogging of the nozzle as the material is not in a molten state and too high of a temperature would result in decomposition and charring of the extruded material; 80 to 420 degrees Celsius is an exceptionally large range that may be used to extrude numerous types of materials. 
Regarding claim 23, JONES does not explicitly teach characterized in that base plate has been heated and the heating temperature of the base plate is in the range from 20°C to 250°C. 
However, SANDERS teaches that a base plate may be heated to approximately 120 degrees during deposition of a modeling composition {[col 13 lines 40-58]}. 
At the effective filing date of the instant invention, It would have been obvious to one of ordinary skill in the art to have incorporated the teaching of SANDERS into JONES, as SANDERS teaches that a heated base plate may be desirable in order to fully melt the modeling composition and allow the droplets to spread evenly over the surface {[col 13, lines 40-50]}. 
 Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over JONES, and Davis as evidenced by WAWROUSEK, and as applied to claim 18 above, and further in view of FRY (US-2016/0096327), hereinafter FRY.
Regarding claim 35, combination of JONES and DAVIS teaches all the limitations of claim 18. Furthermore, the Examiner notes that the limitation of claim 35 is the combination of limitations of claims 22 and 23 that were rejected above.
Additionally, and in the same filed of endeavor, FRY teaches that material that has been liquefied and extruded needs to be maintained within a specific temperature window in order to prevent warpage and relieve internal stresses of the material {[0033], [0036] note the teaching that the temperature window varies on the type of material used}. Further, FRY teaches that a heated build plate may be kept at a temperature in the range of 40 to 300 degrees Celsius {[0035]}. 
Thus, a person having ordinary skill in the art at the time of filing would have found it desirable to maintain the extrudate in a specific temperature window during extrusion and after extrusion in order to prevent warpage and relieve internal stresses. 
Regarding claim 36, combination of JONES and SANDERS do not explicitly teach maintaining the base plate temperature at 10 C below the discharge temperature of the substance mixtures from the nozzle. 
In the same field of endeavor, FRY teaches that extruded material needs to be maintained in precise temperature ranges based upon the material's melting point {[0033]}, relaxation temperature {[0036]}, and solidification temperature {[0036]}. FRY teaches that keeping the material within a precise temperature window depends on the type of material used {[0036]}. 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have combines the process in JONES with the heated base plate and controlled cooling temperature of FRY. FRY teaches that a material must meet the relaxation temperature in order that the material can be solid enough that fabrication can occur {[0036]}, yet the material must cool to a degree that fabrication can continue to occur {[0036]}. Thus, maintaining a temperature difference of 10 degrees or more is obvious in light of the teaching in FRY that cooling must occur within a specific temperature window dependent upon the substance {[0036]}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748